537 U.S. 1229
DEPARTMENT OF JUSTICE, BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVESv.CITY OF CHICAGO, ILLINOIS.
No. 02-322.
Supreme Court of United States.
February 26, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.


2
C. A. 7th Cir. [Certiorari granted sub nom. Department of Treasury, Bureau of Alcohol, Tobacco and Firearms v. Chicago, ante, p. 1018.] Judgment vacated, and case remanded to the Court of Appeals to consider what effect, if any, Div. J, Tit. 6, § 644, of the Consolidated Appropriations Resolution, 2003, Pub. L. 108-7, 117 Stat. 473, has on this case.